Citation Nr: 0013953	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-44 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
post-traumatic stress disorder.


INTRODUCTION

The veteran had active military service from February 1968 to 
November 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In February 2000, the 
Board remanded the veteran's claim to the RO for further 
evidentiary development. 

The Board notes that, in his July 1996 substantive appeal, 
the veteran requested "retroactive pay from 1985 for post-
traumatic stress disorder" (PTSD).  By this statement, the 
veteran appears to raise a claim for an earlier effective 
date for the grant of service connection for PTSD, and the 
matter is referred to the RO for appropriate action.

Further, a preliminary review of the claims folders reveals 
that the veteran does not currently have a representative.  
An appellant may revoke a power of attorney at any time prior 
to the issuance of a final decision on his/her appeal by the 
Board.  38 C.F.R. §§ 20.607, 20.1304(a) (1999).  In a written 
statement dated March 2000, the veteran notified the RO that 
he did not want the Veterans of Foreign Wars (VFW) to 
represent him and revoked his power of attorney with the VFW 
regarding his claim on appeal.  A Report of Contact (VA Form 
119) with the VFW, dated the same day, indicates that the 
veteran said that he had retained a lawyer to assist him and 
requested that the RO revoke the VFW's power of attorney 
regarding the veteran's claim.  A VA Form 119, dated the next 
day, also reflects the veteran's wish not to be represented 
by the VFW.  A power of attorney from another representative 
is not associated with the claims file.  In a statement from 
the veteran received in April 2000, he asked that his case be 
returned to the Board as soon as possible and said that he 
received no assistance from the VA RO office of the VFW.  As 
the veteran has expressed his preference not to be 
represented by the VFW, has not identified a new 
representative and has requested that the Board consider his 
claim, the Board believes that his due process rights have 
been considered and his claim on appeal is ready for 
appellate review.

Additionally, in a November 1998 statement, the veteran 
raised a claim of entitlement to service connection for 
hypertension and a heart condition as due to service-
connected post-traumatic stress disorder.  He also submitted 
medical records pertaining to his treatment and diagnosis of 
diabetes that noted "Total Disability-Indefinite" and it is 
unclear if, by these records, he wishes to raise a claim of 
service connection for diabetes and a total rating based upon 
unemployability due to service-connected disabilities.  The 
Board refers these matters to the RO for appropriate 
development and adjudication.




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's service-connected PTSD results in total 
social and occupational impairment and is manifested by 
recurrent combat related-nightmares and flashbacks, poor 
concentration, auditory hallucinations and difficulty 
managing anger and social interaction.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996), prior to November 7, 
1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (1999), 
effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  In February 2000, the Board remanded the 
veteran's claim to afford him the opportunity to submit 
additional medical evidence in support of his claim, 
including private psychiatric treatment records from Sheldon 
Greenberg, M.D.  The additional information he submitted has 
been added to the record and the Board concludes that all 
relevant facts have been developed and that no further duty 
to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Factual Background

Service connection for PTSD was granted in an October 1993 
rating decision that awarded a 30 percent disability 
evaluation.  The RO reached its decision, in large part, 
based upon evidence of stressful events in service and VA and 
private medical records that diagnosed PTSD related to active 
service.  In April 1995, the RO received the veteran's claim 
for an increased rating for his service-connected PTSD.

VA and private medical records and examination reports, dated 
from 1993 to 1999, are associated with the claims files.  
They document the veteran's treatment for chemical 
dependency, alcohol abuse and psychiatric and cardiac 
problems.  His PTSD was treated with repeated 
hospitalization, individual and group psychotherapy and 
prescribed medication.

A May 1993 private hospital discharge summary, prepared by 
Sheldon Greenberg, M.D., reflects a discharge diagnosis of 
chemical dependency.  

A February 1994 statement from Ben Wilkerson, Jr., 
Readjustment Counselor at the Veterans Resource Center, is to 
the effect that he worked with the veteran since January 
1993.  Mr. Wilkerson described the veteran as an honest, 
conscientious person who was goal oriented, persistently 
pursued his goals and would be an asset to any employer.

According to a March 1994 VA mental hygiene clinic (MHC) 
record, the veteran was upset about having difficulty finding 
employment, but appeared stable.  He was continued on Ativan 
and an antidepressant was not indicated.

A March 1994 VA PTSD examination report shows that the 
veteran, who was 44 years old, was unable to work due to his 
general physical condition.  He tried to obtain work at the 
post office, the Internal Revenue Service and the county.  
The veteran last worked for the State of Illinois, in 
Chicago, as an investigator, held the job for eight years but 
was unable to climb and left in January 1993.  He was last 
hospitalized by VA in January 1991 and attended Vietnam 
veterans' group sessions weekly.  PTSD was diagnosed and the 
veteran was deemed competent.

An August 1994 VA medical record shows the veteran had a 
large abdominal hernia, but was able to return to work.  

VA hospitalized the veteran for three days in January 1995 
because his wife told him that he did and said things that he 
was unable to recall.  He described anger towards former co-
workers and supervisors and, since last fall, felt he had 
been tossed about and finally terminated on disability from 
his state investigator's job.  The veteran believed his 
termination was retribution for a planned whistle blowing 
action.  He had a master's degree in human services and 
administration and completed one and one half years of law 
school, stopped in June 1994 and hoped to return.  He 
reported stress due to late child support payments, attended 
vet center meetings and saw a private psychiatrist weekly.  
He was active in his church.  After a short hospitalization, 
he signed out against medical advice.  Final diagnoses 
included PTSD.  

VA hospitalized the veteran several times from March to May 
1995 for complaints of suicidal and homicidal thoughts 
(toward his stepson).  The discharge summary notes the 
veteran's erratic attendance in the PTSD program and reported 
abstinence from alcohol for the past five years.  While 
hospitalized he was not violent, threatening or self-
destructive.  In April 1995, scores of 50 and 55 were 
assigned on the Global Assessment of Functioning (GAF) scale, 
reflecting moderate to serious impairment in social and 
occupational functioning. 

The veteran underwent VA examination for PTSD in August 1995 
and said he lived with his wife and four children.  Since 
last examined in 1993, he reported four hospitalizations for 
emotional problems.  He attended individual therapy at a VA 
outpatient clinic and group therapy at a resource center and 
took prescribed medication.  He was unemployed and described 
his finances as bad.  The veteran denied having a social life 
but was not dissatisfied and reported no difficulty with the 
law.  He did not use alcohol or street drugs and attended 
Alcoholics Anonymous (AA) groups weekly.  The veteran 
complained of combat-related nightmares and sleep difficulty, 
irritability, and memory and concentration problems.  He had 
headaches due to stress, wanted to return to work as a human 
service administrator and said his church supported his 
acquisition of a theological degree.  On examination, the 
veteran was casually dressed, pleasant, cooperative, a bit 
testy and well oriented.  He reported auditory hallucinations 
of men encouraging him to use his knowledge in an undeveloped 
country on behalf of his country.  He saw visual 
hallucinations of people standing by and in the tree line.  
The veteran denied feeling followed or watched, but felt 
helpless and had crying spells.  He denied suicidal attempts 
but had ideation and had homicidal ideation toward his 
stepson with no attempt or plan.  PTSD was diagnosed.

According to an August 1995 VA medical record, shortly after 
his VA examination, the veteran was hospitalized and 
diagnosed with cocaine-induced psychosis, PTSD and cocaine 
abuse.  He complained of flashbacks, paranoid delusions, 
recent gunshot wound to the left leg, cocaine abuse and 
family conflict.  He reconciled with his wife and requested 
discharge.

VA hospitalized the veteran in March 1996, after his wife 
complained of an inability to manage his PTSD symptoms and he 
showed aggressive, violent behavior at home, e.g., destroying 
property.  The discharge summary describes the veteran's 
multiple episodes of violent behavior that he attributed to a 
recent increase of combat-related voices and flashbacks.  
When examined at admission, he had adequate hygiene, good eye 
contact and was cooperative.  His mood was dysphoric, thought 
process linear, affect irritable and he was anxious with no 
suicidal or homicidal ideation.  He reported auditory 
hallucinations of flashbacks from Vietnam and insight and 
impulse control were poor.  While hospitalized, the veteran 
was cooperative and plans were made to re-engage him in PTSD 
treatment.  At discharge, the veteran asked for a family 
meeting to facilitate his treatment, but his wife contacted a 
staff member and related a history that showed the veteran 
used more alcohol and drugs than was reported and coincided 
with his aggressive, violent irritable behavior.  There was 
significant suspicion of substance-induced components and a 
very active action in the veteran.  Discharge diagnoses 
included PTSD, polysubstance dependence, substance induced 
mood disorder, observed for, but not proven and relationship 
problems.  A GAF score of 45 was assigned at discharge, 
denoting serious impairment of social and occupational 
functioning.

According to a March 1996 VA MHC consultation record, the 
veteran was seen with a request for medication.  Computer 
records disclosed that Ativan was prescribed at another VA 
medical center, and it was unclear why he wanted to change 
his treatment center.  The veteran initially denied receiving 
medications at another treatment center then said he wanted 
to stop taking the medication, but the examiner was 
uncomfortable doing that on an outpatient basis and suspected 
abuse.  The veteran was admitted for detoxification.  Another 
VA MHC consultation record, dated the same day, indicates 
that he was evaluated for entry into the Dual Diagnosis 
program and reported having nightmares and intrusive memories 
triggered by smells.  He was admitted into the program.   

In his August 1996 substantive appeal, the veteran said that 
during 1995 and 1996, he was arrested for breaking neighbors' 
windows and police records corroborated his arrests.

VA hospitalized the veteran for a few days, from March to 
April 1997.  He was seen in the emergency room with suicidal 
complaints and chest pain.  A myocardial infarction was ruled 
out and he was hospitalized for psychiatric treatment.  The 
veteran reported that several days prior to admission he was 
increasingly depressed over his wife's possible infidelity 
that caused him to relapse after several years of sobriety.  
He drank twelve beers and a pint of whisky daily for two 
weeks.  He denied suicidal ideation at admission.  Mental 
status examination showed he was well groomed in hospital 
attire, with good eye contact.  His speech was normal and he 
denied suicidal ideation or auditory or visual 
hallucinations.  His judgment was fair.  Discharge diagnoses 
included alcohol abuse, benzodiazepine dependence and history 
of PTSD.  A GAF score of 45 to 50 was assigned.

An April 1997 Veterans Resource Center progress note 
indicates that the veteran wanted to return to the support 
group and described about six months of sobriety.  He 
appeared alert and oriented and was approximately groomed.  
The plan was to see the veteran several more times on an 
individual basis and then, perhaps, recommend group 
participation.

A September 1997 private hospital record documents that the 
veteran underwent right and left heart catheterization left 
ventriculogram and coronary angiogram.

A January 1998 Veterans Resource Center progress note 
indicates that the veteran's chart was closed because he did 
not follow through with any treatment plan.  He continued in 
a weekly support group.

A September 1998 health insurance claim includes diagnoses of 
PTSD, depression and MI (myocardial infarction) and 
identifies Dr. Greenberg as the referring physician.  An 
Affidavit of Temporary Total Disability, signed by Dr. 
Greenberg, and dated in September 1998, indicates that the 
veteran was ill due to PTSD, MI and depression and his total 
disability began in 1993.  In response to a question that 
asked when it was anticipated that the veteran would recover 
from his disability to the extent that he would be able to be 
gainfully employed, was written "indefinitely".  

The veteran underwent VA examination for PTSD in February 
1999.  He reported daily combat-related nightmares and sleep 
difficulty, social isolation and occupational and industrial 
difficulties since being placed on disability in 1993.  The 
veteran said he was an investigator for a state agency, 
placed on disability due to his problems and then let go.  He 
described treatment at a VA MHC until recently and attended 
support groups for veterans.  The veteran received private 
psychiatric treatment from Dr. Sheldon Greenberg 
approximately twice a month and took prescribed medication.  
The veteran was a recovering alcoholic, denied drinking in 
the last six years and regularly attended AA meetings.  He 
lived with his wife, had ten children, of whom three lived 
with him, had no specific hobby or social activity and denied 
legal problems.  

Findings on examination revealed that the veteran was 
casually dressed, cooperative and had good eye contact.  His 
affect was tense and constricted in range and his mood was 
anxious.  He denied suicidal, homicidal or aggressive 
ideations, plans or impulses and was alert and fully 
oriented, cognitively intact; his memory was intact.  The 
veteran had decreased attention span and difficulty managing 
his anger and dealing with frequent headaches and social 
interaction.  He had appropriate judgment and his insight 
into his mental difficulties was limited.  Chronic PTSD was 
diagnosed and a GAF score of 43 was assigned.  The VA 
examiner commented that there was no significant relationship 
between heart disease and PTSD condition.  

A February 2000 statement from a Veterans Resource Center 
counselor is to the effect that the veteran, accompanied by 
his wife, stopped by and requested a copy of his records.  
The veteran was observed to be in a good mood and his case 
remained closed.  

In a May 2000 statement, Sheldon S. Greenberg, M.D., a 
psychiatrist and specialist in addiction medicine, said he 
provided psychiatric treatment to the veteran since 1987.  
According to Dr. Greenberg, the veteran experienced PTSD 
symptomatology that included intrusive recollections, 
recurrent distressing dreams, intense psychological distress, 
and avoidance of stimuli associated with trauma and avoidance 
of activities and places that aroused recollections of such 
trauma.  The veteran had limited participation in activities, 
variable somatic symptoms of depression, sleep disturbance, 
decreased concentration, hyper-vigilance and increasing 
tendencies to be volatile and angry.  The veteran's illness 
was treated with a combination of prescribed medication.  
Further, based on his experience treating individuals with 
PTSD for more than thirty years and as a psychiatrist in 
service in the early 1970s, Dr. Greenberg opined that the 
veteran was not minimizing his symptoms or distorting his 
clinical picture for any secondary gain and that the 
veteran's prognosis was questionable.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. 
§§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated September 1995.  The May 1996 statement 
of the case, and October 1996 supplemental statement of the 
case, evaluated the veteran's claim using the old 
regulations.  In May 1999 and March 2000, the RO issued 
supplemental statements of the case that evaluated the 
veteran's claim using the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) at the time of the September 
1995 rating decision, mild impairment of social and 
industrial adaptability warranted a 10 percent evaluation.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 30 percent 
disability evaluation was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  Id.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

A 50 percent disability rating under Diagnostic Code 9411 for 
PTSD was warranted when the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent rating was warranted for PTSD when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  Id.  The Board notes 
that each of the three criteria for a 100 percent rating 
under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(1999).   A mental condition that has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication warrants a 0 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 
(1999).

Occupational and social impairment with occasional transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication warrants a 
10 percent evaluation.  Id.  

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, pursuant to Rhodan v. West, 12 Vet. 
App. 55 (1998), the old rating criteria is for application 
previous to the effective date of the change and both the old 
and new rating criteria are for consideration as of the 
effective date of the regulatory change, November 7, 1996.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52698; see also 38 C.F.R. 
§ 3.102 (1999).  In light of the above, the Board shall 
consider all of the veteran's various symptoms in assigning a 
rating for the veteran's PTSD.  See Mittleider at 182. 

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met as the veteran's service-connected 
PTSD has effectively resulted in total occupational and 
social impairment.  The Board finds that the medical evidence 
is consistent with showing that the veteran was unemployable 
due to the disability at issue.  See Mittleider.  In fact, in 
September 1998, Dr. Greenberg, the veteran's private 
psychiatrist, described him as totally disabled.  While such 
total disability was attributed to PTSD, depression and 
cardiovascular disease, in May 2000, Dr. Greenberg said that 
he had treated the veteran since 1987 and did not believe the 
veteran minimized his symptoms or distorted his clinical 
picture.  Medical records repeatedly assigned GAF scores from 
43 to 55, denoting some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking or mood, or 
serious or moderate impairment of occupational and social 
functioning.  GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'" Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  Further, the veteran's 
PTSD symptomatology included sleep disturbance, decreased 
concentration, hyper-vigilance, volatility, anger and 
nightmares and intrusive recollections of combat-related 
events.  In reaching this decision, the Board recognizes that 
the veteran's capability to work was at times attributed to 
substance abuse problems and adversely affected by reported 
noncompliance with taking prescribed medications.  
Nevertheless, the record also establishes that he was treated 
for, and repeatedly hospitalized due to, chronic, 
debilitating symptoms nondissociable from the service-
connected PTSD, that included auditory hallucinations, 
homicidal ideation and difficulty managing anger and that, 
for all intents and purposes, precluded him from gainful 
employment.  Resolving the benefit of the doubt in the 
veteran's favor, the Board concludes that, under the old 
criteria and the new, the criteria for the assignment of a 
100 percent rating for PTSD have been satisfied.  38 U.S.C.A. 
§§1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(1996), effective prior to November 7, 1996; 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1999), effective November 7, 
1996.


ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals



 

